DETAILED ACTION
The previous action is vacated in lieu of the instant action to correct the claim disposition. 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-27 are pending. Claims 16 and 21 were previously withdrawn as are newly added claims 24-27. However, the claims do not have the proper status indicators. In lieu of a non-compliant memo. The claims are examined herein as set forth below. However, to be compliant and examined in any response these claims must be marked as withdrawn to be proper. 

Priority	
This application is a 371 filing of PCT/US17/27102 filed 4/12/2017 which claims priority to provisional application 62/321,711 filed 4/12/2016. 
It is noted that the Lox sites recited in claims 9 and 15 are not found in the provisional application but are found in PCT/US17/27102 filed 4/12/2017 and hence have this priority date. 

Response to Arguments
Applicants argue that ¶0030 supports recitation of the lox sites recited in claims 9 and 15. This paragraph recites simply loxP, however, the claims refer to additionally Lox2272, Lox5171 and LoxM2. Applicants argue that a person of skill in the art would have understood these to be included. An analysis of priority support is based in that of written description. In this case, where the recitation is not ipsis verbis, one needs to consider if blaze marks are provided for in the disclosure for the species of additionally Lox2272, Lox5171 and LoxM2. This would be indicated by any disclosure that indicates that loxP is representative or that species of loxP have been contemplated. However, no such disclosure is found in the priority documents and hence one would not envision these versions of loxP to be envisioned by applicants. 

Information Disclosure Statements
Two information disclosure statements filed 6/29/2020 have been identified and another on 10/20/2022. The documents listed as Search Reports and office actions have been considered but have been crossed off the 1449 so that it will not appear on the face of any patent issuing from the instant application.  
The document WO 02096923 was listed in the IDS filed 10/20/2022 but not present in the filing.  
The Lin publication is similar to the instantly claimed method except that Lin does not excise the marker during rounds of integration. The Wang reference refers to Ow, 2005 which teaches loading of multiple genes combined with excision that differs by lack of teaching of an autonomous replicating vector. 

Claim Objections
Claim 1 is objected to because of the following informalities: while the preamble recites that multiple delivery vectors are loaded using a single selectable marker, the method actually loads multiple nucleic ac sequences of interest as the other components of the vector are removed leaving only the nucleic acid sequences of interest. It is noted that for complete reference, “nucleic acid” should be –nucleic acid sequence--. A nucleic acid is a monomer and not actually the sequence as claimed.  To this end, the first line might be preferable as –loading of multiple nucleic acid sequences of interest--. This objection is maintained. 
Another grammatical amendment is to amend the location of the phrase “and signal sites alpha (beta)” to indicate more accurately where these sites are located. The recombination system is not with the signal sites but the vector comprises these sites. This is true in claims 2, 11 and 20, for example. This objection is maintained. 
Appropriate correction is required.

Response to Arguments
Applicants argue that a recombination system can include recombinase specific signal sequences. This is not the issue above. The issue is grammatical. By stating “using a first (second) recombination system and signal sites alpha (beta)”, the location of the sites is misplaced. The vectors comprise the signal sites not the recombination system. Hence, by rearranging the statement, this will be stated. As suggested above, this would be using a recombination system wherein the vector comprises signal sites alpha or beta.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites several limitations in claim 1 with insufficient antecedent basis for this limitation in the claim. Specifically, there are several instances where the same term is used multiple times without clarity. For example, “the cells” and “said delivery vector” in line 12 and lines 6,9 respectively. However, these terms are used generically where there are species recitations of the terms. Regarding cells this is true of cliam2, line 2. In other words, there is no indication if the cells identified without a selectable marker gene present are prior to the method or after the first excision or after the second excision. The term cells without qualifiers lacks antecedent basis. This rejection is maintained. 
Claims 22 and 23 recite the limitation "the nucleic acid of interest" in claim 1 and 11.  There is insufficient antecedent basis for this limitation in the claim. There is a first and a second and in claim 11 a third nucleic acid sequence of interest and claims 22 and 23 do not make clear to which of the nucleic acid sequence reference is made. This is a new rejection necessitated by applicants’ amendment. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, 8, 11, 13, 14, 17, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toth et al (PlosOne, 2014, pages 1-9). This rejection is maintained for reasons of record. 
Toth et al teach a method of loading multiple genes onto an artificial chromosome system (MACS) best summarized below. 

    PNG
    media_image1.png
    503
    825
    media_image1.png
    Greyscale

These steps use a single selectable marker. The method comprises integrating a first delivery vector by use of a first recombination system (attB/attP and integrase) and excision of the marker/drug resistance gene with a second recombination system (LoxP and Cre). This process is repeated for additional loading. 
The ACE is mammalian and synthetic. The integrase and recombinase are on plasmids (see page 4, col 1). The gene is fluorescent protein (see e.g. page 6, col 2). The method is designed for several genes which encompasses more than the two used to demonstrate effectiveness and can readily be considered, absent evidence to the contrary, to be inclusive of at least 4 (abstract). The vector is being designed for human use. 
It is noted that the claims refer to alpha, beta and gamma sites. This appears to be an artificial attribute as neither the specification nor the art provides a definition of these terms. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15, 17-20, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Toth et al (PlosOne, 2014, pages 1-9) in view of Liskovyk et al, (Cell Cycle 2015, page 1268-1273) and Missirlis et al (BMC Genomics 2006, pages 1-13) and Mostoslavsky and Sommer (US 20150004703) and Kriz et al (Nature, 2010, pages 1-6). This rejection is amended to include claim 22 and 23. 
Toth does not teach human synthetic chromosomes. However, Toth designs a system with the goal of treating human disease. In this case, a human MAC provides optimal models for research on human disease in murine models (re: claim 6 and 12;  see Liskovyk, page 1268). 
Toth does not teach that the recombination sites include in addition to LoxP- Lox 2272, Lox5171 or LoxM2. These sequences are well known in the art and were identified as recombination sequences with limited promiscuity and with stability (see Missirlis, page 1). 
Toth does not teach use of FACS to sort the cells. However, mCherry is used in FACS to separate cells that have undergone recombination mediated alterations (see Mostoslavsky and Sommer, ¶0314). 
Toth teaches use of two different markers for each gene but not two fluorescent markers. However, use of such fluorescent markers was known in the art as demonstrated by Kriz et al wherein in a single cell different labels can be identified (see e.g. figure 1).
Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to use the method of Toth et al in the cells of Liskovyk et al as well as the Lox sites taught by Missirlis, multiple fluorescent labels as taught by Kriz et al and the methods of sorting by Mostoslavsky and Sommer. Such a modification would have resulted in a method encompassed by claims 6, 9, 12, 15, 19 and 21. As noted above: 1) Toth et al develop methods of sequential loading of genes using a single marker/drug resistance gene; 2) Liskovyk et al teach the benefit of human cells comprising multiple genes 3)Missirlis teaches novel sequences that have low promiscuity and stability and 4) Mostoslavsky and Sommer teach use of mCherry in sorting single cells and 5)Kriz et al teach use of 5 different fluorescent reporters in one cell. Thus, a person of ordinary skill in the art, absent evidence to the contrary, would have reasonably expected that the method of Toth could be expanded by known protocols for improved efficiency and sorting and use in human cells. 

Response to Arguments
Applicants argue that the invention is distinct from Toth et al for the following reasons. The same marker can be used for unlimited numbers of recycling which reduces the risk of rearrangement and loss of prior-integrated sequences and eliminates the drug selection. These arguments are not persuasive for overcoming the rejection for the following reasons. 
Regarding the first issue, Toth teaches that the marker gene is used in a recyclable manner (see boxed step below). And the abstract suggests that this use can be replicated without limit. Second issue is an intended consequence which should be absent evidence to the contrary present in Toth given the overlap of the methods demonstrated by the chart below. The consequence of steps that are the same is the same outcome (this is also noted below in the passage beneath the table). Regarding the elimination step, there is no explicit requirement that the method does not use drug selection. However, should there be in amendment, it is noted that Toth also uses expression of mCherry and LacZ both of which are not drugs. 
Instant claim step
Toth
Using a first recombination system to integrate a first delivery vector the vector comprising a marker and a nucleic acid sequence of interest.
Integrase is used to integrate an ATV (ACE targeting vector) into a platform ACE, the ATV comprises a marker (neomycin) and a gene of interest (figure 2B).
Using a second recombination system to excise the first delivery vector (minus the TG)
Cre recombinase is used to remove the neomycin delivery part of the vector and leaves the TG (figure 5C)
Identifying cells without the marker cassette
TG loaded ACE cells that lack the neomycin TK maker is obtained by ganciclovir selection
Using a first recombination system to integrate a first delivery vector the vector comprising a marker and a nucleic acid sequence of interest.
“This new DNA construct, called pSTLZ (Figure 4B) carries the same selectable marker gene cassette flanked by direct repeats of LoxP sites as the pSTRFP vector. The pSTLZ plasmid was co-transfected with the ACE integrase-expressing plasmid into the RFPG18 cell line. This point marks the first step of the second loading cycle” (page 8, col 1). This made an ID9-16 cell line. 
Using the second recombination system to excise the first delivery vector (minus the TG)
Cre recombinase was transiently expressed in the ID9-16 cell line to remove the neomycin thymidine kinase selectable marker gene cassette flanked by direct LoxP sites from the ACEs chromosome (page 8, col 1, last ¶).. 


	Applicants argue that Toth teaches that two marker genes are used. It is unclear what this means as the conclusion of Toth notes that a single marker is used. 
In these experiments, only one selectable marker gene cassette was used to deliver two different useful genes onto the ACE chromosome. The procedure presented here is easily fulfilled, highly efficient, requires minimal labor and presents no serious toxicity to the cells. Further, there is a possibility to remove all the selectable marker gene copies used to deliver useful genes onto the ACE in the last step before therapeutic application. This reduces the risk of side-effects due to the expression of genes coding for antibiotic resistance in the organism of a possible future patient.


Applicants argue that the repeated use of LoxP sites will lead to multiple LoxP sites that are identical on the ACE will present significant risk of recombination events that are undesired. This is not how Toth is arranged. Toth has attP sites that are the site of integration. The Platform ACEs contains multiple attP recombination acceptor sites for the ACE integrase. Hence, the integrated vector will comprise in the same location direct repeat LoxP sites that are utilized in the excision. Regarding the cell, there is no indication that the ganciclovir status is limited to a single cell line. Rather, it is used to identify cells that are resistant to ganciclovir because of the expression of TK. However, to another use, LacZ and RFP are used to identify cells desired (see e.g. page 8, col 1-2). This is a reasonable means to select the cells. Applicants arguments that only CHO DG44 cells could be used could not be confirmed from the test of the document and hence a reasonable response cannot be formulated without more evidence. 
Ultimately, applicants argue against the remaining references for lack of teaching of recyclable markers. It is again noted that Toth teaches this and therefore the secondary references need not. 
We report here the development of a new vector system, which makes use of only one selectable marker gene cassette for the delivery of a transgene (Figure 1D). Subsequently, this vector may be recycled and used for the loading of new genes. 


Conclusion
No claims are free of the art. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA MARVICH/Primary Examiner, Art Unit 1633